DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The objection of Claim 9 is withdrawn based on Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-20 are rejected under 35 U.S.C. 103 as being taught by Polo (US 9,901,329 B1-previously of record) in view of Gell et al. (US 2011/0190779 A1).
Regarding claim 1, Polo discloses: a specimen retrieval system (Col. 1, lines 26-27) comprising: a specimen bag 2 including a bag body, the bag body transitionable between a first condition (Figure 3 is the first condition), wherein the specimen bag defines a longitudinally compressed and radially expanded configuration (Figure 3), and a second condition (Figure 11 is the second condition), wherein the specimen bag defines a longitudinally expanded and radially compressed configuration (Figure 11 shows the longitudinally expanded condition with the loose bag which is able to be pulled longitudinally and the radially compressed); and an insert 8, 4 positionable within the specimen bag and configured, when positioned within the specimen bag (Figure 3, the insert is positioned in the bag to maintain a configuration), to maintain at least a portion of the bag body in the first condition against the bias of the bag body towards the second condition (Col. 3 lines 39-62).  
Polo fails to directly disclose: a biaxial structure.
In the same field of endeavor, namely specimen retrieval systems, Gell discloses a specimen bag 100 and bag body 130: a biaxial structure 150 (para. [0039] discloses that the biaxial structure is made out of molded plastic) for the purpose of receiving and withdrawing a tissue specimen through the bag body and out of the system (para. [0011] and [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Polo to have the biaxial structure of Gell for the purpose of receiving and withdrawing a tissue specimen through the bag body (para. [0011] and [0023]).
	In making the proposed combination, the molded plastic biaxial structure would be disposed within the bag body, and the molded plastic does not have an inherent bias towards any particular configuration.  The bag body is inherently biased towards the second condition, because Polo discloses the requirement of the spring arms 4 to expand the bag body to the first condition (Col. 3 lines 39-62), therefore bag body is inherently biased to the longitudinally expanded and radially compressed configuration.  By adding the biaxial structure for the reasons stated above, the resulting bag body and biaxial structure would also be biased toward the second condition in the longitudinally expanded and radially compressed configuration.  Therefore, springs arm 4 would also expand the biaxial structure since it’s a plastic mesh capable of expanding with the bag body.
Regarding claim 4, Polo and Gell discloses the specimen retrieval system of claim 1. Polo further teaches: wherein the specimen bag further includes a reinforcement ring surrounding a mouth of the bag body (Col. 7 lines 30-33 and 39-40 “FIG. 13 shows a lid 46 that covers the proximal opening 18 of the receptacle 2 and is collapsible and can expand (flattens out) when the receptacle 2 opens…the lid 2 can comprise an elastic ring”).
Regarding claim 5, Polo and Gell discloses the specimen retrieval system of claim 1. Gell also disloses: wherein the bag body is configured to stretch to accommodate transitioning of the biaxial structure between the first and second conditions (para. [0041]).
Regarding claim 6, Polo and Gell discloses the specimen retrieval system of claim 1. Polo also teaches: wherein the insert includes a plurality of fingers extending from a common end portion (Col. 3 lines 34-36 “the receptacle 2, having a plurality of support rods 4 coupled to a distal base 8”).
Regarding claim 7, Polo and Gell disclose the specimen retrieval system of claim 1. Polo teaches: wherein the insert includes a plurality of fingers extending from a base ring (Col. 3 lines 57-59 “In FIG 1, the proximal ends of the support rods traverse up from the distal base 8 to the proximal opening 18” and Col. 8 lines 21-22 “According to preferred embodiments, there is a tubular ring around the receptacle”).
Regarding claim 8, Polo and Gell disclose the specimen retrieval system of claim 1. Polo further teaches: wherein the insert is compressible from an initial condition to a compressed condition (Col. 6, lines 57-59 “the rods 4 are compressed within the trocar 10,” initial condition is outside of the trocar and compressed condition is inside the trocar).  
Regarding claim 9, Polo discloses a specimen retrieval system  (Col. 1, lines 26-27) comprising: a specimen bag including: a bag body defining a closed end an open mouth (Col. 2 lines 12-14); a reinforcement ring disposed about the open mouth of the bag body and configured to maintain the open mouth of the bag body in an open condition (Col. 7 lines 30-33 and 39-40), and an insert 8,4 positionable within the specimen bag and configured, when positioned within the specimen bag, to maintain at least a portion of the bag against the bias of the bag towards the first condition (Col. 3 lines 39-62), wherein the specimen bag defines a longitudinally expanded and radially compressed configuration (Figure 11 shows the longitudinally expanded condition with the loose bag which is able to be pulled longitudinally and the radially compressed); and, in a second condition (Figure 2, Col. 3, lines 48-52) wherein the specimen bag defines a longitudinally compressed and radially expanded configuration (Figure 3 shows the longitudinally compressed and radially expanded configuration).  
Polo fails to directly disclose: a biaxial structure biased toward a first condition.
In the same field of endeavor, namely specimen retrieval systems, Gell discloses a specimen bag 100 and bag body 130: a biaxial structure 150 (para. [0039] discloses that the biaxial structure is made out of molded plastic) biased toward a first condition (for the purpose of receiving and withdrawing a tissue specimen through the bag body and out of the system (para. [0011] and [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Polo to have the biaxial structure of Gell for the purpose of receiving and withdrawing a tissue specimen through the bag body (para. [0011] and [0023]).
	In making the proposed combination, the molded plastic biaxial structure would be disposed within the bag body, and the molded plastic does not have an inherent bias towards any particular configuration.  The bag body is inherently biased towards the first condition, because Polo discloses the requirement of the spring arms 4 to expand the bag body to the second condition (Col. 3 lines 39-62), therefore bag body is inherently biased to the longitudinally expanded and radially compressed configuration.  By adding the biaxial structure for the reasons stated above, the resulting bag body and biaxial structure would also be biased toward the first condition in the longitudinally expanded and radially compressed configuration.  Therefore, springs arm 4 would also expand the biaxial structure since it’s a plastic mesh capable of expanding with the bag body.
Regarding claim 10, Polo and Gell disclose the specimen retrieval system of claim 9. Gell further discloses: wherein the biaxial structure is disposed within the bag body (para [0039]).  
Regarding claim 11, Polo and Gell disclose the specimen retrieval system of claim 9. Gell further discloses: wherein the biaxial structure is disposed about the bag body (para. [0012]).    
Regarding claim 12, Polo and Gell disclose the specimen retrieval system of claim 9. Gell further discloses: wherein the bag body is configured to stretch to accommodate transitioning of the biaxial structure between the first and second conditions (para. [0041]).
Regarding claim 13, Polo and Gell disclose the specimen retrieval system of claim 9. Polo also teaches: wherein the insert includes a plurality of fingers extending from a base ring (Col. 3 lines 57-59 and Col. 8 lines 21-22).
Regarding claim 14, Polo and Gell disclose the specimen retrieval system according to claim 13. Polo further teaches: wherein each finger of the plurality of fingers defines inwardly-curved free ends (Col. 10, lines 55-60 and Figures 4A-4C).  
Regarding claim 15, Polo teaches specimen retrieval system (Col. 1, lines 26-27), comprising: a specimen bag including: a bag body defining a closed end an open mouth (Col. 2 lines 12-14), and a bag body biased towards a longitudinally expanded and radially compressed configuration (Fig. 11), the bag body in response to a pushing force, configured to longitudinally compress and radially expand against the bias (Col. 3 lines 39-62); and an insert 8, 4 positionable within the specimen bag (Fig. 3) and configured, when positioned within the specimen bag, to inhibit at least a portion of the biaxial structure from longitudinally expanding and radially compressing under bias (Col. 3 lines 39-62).  
Polo fails to teach: and 30PATENT APPLICATIONa biaxial structure. 
In the same field of endeavor, namely specimen retrieval systems, Gell discloses a specimen bag 100 and bag body 130: a biaxial structure 150 (para. [0039] discloses that the biaxial structure is made out of molded plastic) for the purpose of receiving and withdrawing a tissue specimen through the bag body and out of the system (para. [0011] and [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Polo to have the biaxial structure of Gell for the purpose of receiving and withdrawing a tissue specimen through the bag body (para. [0011] and [0023]).
In making the proposed combination, the molded plastic biaxial structure would be disposed within the bag body, and the molded plastic does not have an inherent bias towards any particular configuration.  The bag body is inherently biased towards the longitudinally expanded and radially compressed configuration, because Polo discloses the requirement of the spring arms 4 to expand the bag body to the longitudinally compressed and radially expanded configuration (Col. 3 lines 39-62), therefore bag body is inherently biased to the longitudinally expanded and radially compressed configuration.  By adding the biaxial structure for the reasons stated above, the resulting bag body and biaxial structure would also be biased toward the longitudinally expanded and radially compressed configuration.  Therefore, springs arm 4 would also expand the biaxial structure since it’s a plastic mesh capable of expanding with the bag body.
Regarding claim 16, Polo and Gell disclose the specimen retrieval system of claim 15. Gell further teaches: wherein the biaxial structure is disposed within the bag body (para [0039]).  
Regarding claim 17, Polo and Gell disclose the specimen retrieval system of claim 15. Gell further teaches: wherein the biaxial structure is disposed about the bag body (para. [0012]).
Regarding claim 18, Polo and Gell disclose the specimen retrieval system of claim 15. Gell further teaches: wherein the bag body is configured to stretch to accommodate transitioning of the biaxial structure between the first and second conditions (para. [0041]).  
Regarding claim 19, Polo and Gell disclose the specimen retrieval system of claim 15. Polo also teaches: wherein the insert includes a plurality of fingers extending from a common end portion (Col. 3 lines 34-36).  
Regarding claim 20, Polo and Gell disclose the specimen retrieval system of claim 19. Polo also teaches: wherein the plurality of fingers defines a semi-spherical configuration (Figures 4A-4C depict the support rods 4 defining a spherical configuration).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL LYNN GEIGER whose telephone number is (571)272-6196. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHAEL L GEIGER/Examiner, Art Unit 3771        

/SHAUN L DAVID/Primary Examiner, Art Unit 3771